DETAILED ACTION
I.	Claims 5 and 15 have been cancelled.
II.	Claims 1-4, 6-14, and 16-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                        Examiner’s Statement of Reasons for Allowance
Claims 1-4, 6-14, and 16-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 01/04/2021
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 11, and 20, generally, the prior art of record, United States Patent No. US 10298293 B2 to Gerszberg et al. which shows an apparatus of communication utilizing wireless network devices; United States Patent Application Publication No. US 20110214158 A1 to Pasquero et al. which shows wireless communications system providing mobile device authentication bypass based upon user-wearable security device and related methods; United States Patent Application Publication No. US 20130301497 A1 to Gonikberg et al. which shows Wi-Fi proximity considerations within single user, multiple user, multiple access, and/or MIMO wireless communications; United States Patent Application Publication No. US 20150106621 A1 to Burke which shows a transmitter for transmitting a secure access signal; United States Patent Application Publication No. US 20150213661 A1 to Robertson et al. which shows a system and method for permitting secure access to a structure; United italicized claim elements (i.e., claim 1: “receiving, at an information handling device, a touchless command to perform an action within an active application; determining, using a processor, whether the action is one of: a protected action and an unprotected action, wherein the determining comprises: identifying an amount of user-created content within the active application: classifying, based on the amount of the user-created content present within the active application, whether the action is associated with the protected action or the unprotected action; requesting, responsive to determining that the action is associated with the protected action, user authentication input prior to performing the action; and performing the protected action responsive to determining that the user authentication input corresponds to the authorized user”; claim 11: “receive a touchless command to perform an action within an active application; determine whether the action is one of: a protected action and an unprotected action; wherein the instructions executable by the processor to determine comprise instructions executable by the processor to: identify an amount of user-created content within the active application; classify, based on the amount of the user-created content present within the active application, whether the action is associated with the protected action or the unprotected action; request, responsive to determining that the action is associated with the protected action, user authentication input prior to performing the action: and perform the protected action responsive to determining that the user authentication input corresponds to the authorized user”; claim 20: “code that receives a touchless command to perform an action within an active application; code that determines whether the action is one of: a protected action and an unprotected action, wherein the code that determines comprises: code that identifies an amount of user-created content within the active application: code that classifies, based on the amount of the user-created content present within the active application, whether the action is associated with the protected action or the unprotected action: and code that requests, responsive to determining that the action is associated with the protected action, user authentication input prior to performing the action: and code that performs the protected action responsive to determining that the user authentication input corresponds to the authorized user”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431